DETAILED ACTION
1.	Claims 1-10 of U.S. Application 17/015895 filed on September 9, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on September 9, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claim 6 is objected to because of the following informalities:  
Claim 6, lines 4-7, “from the axially upper end of the inner peripheral surface of the opening to the axially lower end of the inner peripheral surface of the opening” should be -- from an axially upper end of an inner peripheral surface of the opening to an axially lower end of the inner peripheral surface of the opening --.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Teshima et al (Teshima) (U.S. PGPub No. 20070007834) in view of Watanabe et al (Watanabe) (JP 2000116098, see English Machine Translation attached).
Regarding claim 1, Teshima teaches (see fig. 1 below) a motor (1) (title, ¶ 1; ¶ 24) comprising: 
a rotating portion (3) that is rotatable about a center axis that extends vertically (¶ 26); and 
a stationary portion (2) that rotatably supports the rotating portion (3) (¶ 26); 
the stationary portion (2) including: a stator (23) including a coil (232), radially facing at least a portion of the rotating portion (¶ 26; ¶ 31; ¶ 39); 
a base (21) disposed axially below the stator (23) (¶ 28); 
a circuit board (25) disposed axially between the stator (23) and the base (21) (¶ 28; ¶ 40); 
a conductor (241b) electrically connected to the coil (232) and the circuit board (25), including an extending portion (2412) extending axially downward from the circuit board (¶ 43 to ¶ 49); and 
the base (21) being provided in its axially upper surface with an opening (212) that overlaps the conductor (241b) when viewed axially (¶ 49).

    PNG
    media_image1.png
    519
    827
    media_image1.png
    Greyscale

Teshima does not explicitly teach a resin portion covering the circuit board and the conductor, connecting the base and the stator. 
However, Watanabe teaches (see fig. 1 below) a resin portion (25) covering the circuit board (4) and the conductor (4c), connecting the base (13, 14) and the stator (1) (Abstract; page 4) in order to provide improved resistance to water thereby improving reliability and service life (Watanabe, Abstract, pages 2 and 4). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Teshima and provide a resin portion covering the circuit board and the conductor, connecting the base and the stator as taught by Watanabe in order to provide improved resistance to water thereby improving reliability and service life (Watanabe, Abstract, pages 2 and 4).

    PNG
    media_image2.png
    547
    434
    media_image2.png
    Greyscale

Regarding claim 2/1, Teshima in view of Watanabe teaches the device of claim 1, Teshima further teaches (see fig. 1 above) the opening (212) has a larger area than the extending portion (2412) in plan view from an axial direction (fig. 1; ¶ 49).
Regarding claim 3/1, Teshima in view of Watanabe teaches the device of claim 1, Teshima further teaches (see fig. 1 above) the conductor (241b) includes an axially lower end disposed axially below an axially upper end of an inner peripheral surface of the opening (212) (fig. 1; ¶ 49).
Regarding claim 4/1, Teshima in view of Watanabe teaches the device of claim 1 but does not explicitly teach wherein resin of the resin portion located in the opening is disposed axially below the conductor.
However, Watanabe further teaches (see fig. 1 above) wherein resin of the resin portion (25) located in the opening (17) is disposed axially below the conductor (4c) Abstract; page 4) in order to provide improved resistance to water thereby improving reliability and service life (Watanabe, Abstract, pages 2 and 4). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Teshima in view of Watanabe and provide wherein resin of the resin portion located in the opening is disposed axially below the conductor as further taught by Watanabe in order to provide improved resistance to water thereby improving reliability and service life (Watanabe, Abstract, pages 2 and 4).
Regarding claim 5/1, Teshima in view of Watanabe teaches the device of claim 1, Teshima further teaches (see fig. 1 above) the opening (212) is a through-hole that passes through the base (21) in the axial direction (fig. 1; ¶ 49).
Regarding claim 10/1, Teshima in view of Watanabe teaches the device of claim 1, Teshima further teaches (see fig. 1 above) a blower (fan 60) comprising: the motor (1) according to claim 1; and an impeller (61) that is rotatable together with the rotating portion (3) (¶ 25 to ¶ 29).
Allowable Subject Matter
8.	Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Aoi (U.S. PGPub No. 20180166942) teaches a stator unit included in a motor includes a base member, an armature, a circuit board, and a mold resin portion. The base member extends substantially perpendicularly to a vertically extending center axis. The armature and the circuit board are positioned above the base member. The circuit board is electrically connected to the armature. The mold resin portion covers the armature and the circuit board. In a process of forming the mold resin portion, the base member is firstly supported by a first mold.
Kudo (U.S. PGPub No. 20140314596) teaches a fan motor is provided that prevents restraint on a rotor in an environment where oil and dust are floating in the air. The fan motor includes a stator constituted of an armature having a winding thereon, a rotor constituted of an excitation unit including a permanent magnet, and a vane wheel fixed to the rotor and including a plurality of vanes. The vanes or the vane wheel are formed so as to generate airflow from the side of a frame boss toward a hub unit of the vane wheel.
Michishita (U.S. PGPub No. 20180069457) teaches the motor has a stator unit covered with a resin. The stator unit has a stator core, a coil, a circuit board, and an insulator. The insulator has a cylindrical portion and a circumferential-direction positioning portion. Below the stator core, the cylindrical portion surrounds a central axis. The circumferential-direction positioning portion protrudes outwards in a radial direction from an outer circumferential surface of the cylindrical portion. At least a part of the circuit board and the circumferential-direction positioning portion are opposed to each other in a circumferential direction. In addition, a lower end of the circumferential-direction positioning portion is positioned above a lower end of the cylindrical portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834